Title: To George Washington from John Ewing, 13 December 1783
From: Ewing, John
To: Washington, George


                        
                             Saturday Evening 13th Decr 1783
                        
                        Dr Ewing presents his most respectful Complemts to his Excellency Genl Washington, and informs him that Dr Khun one of the Medical Professors of the university was prevented, by an unavoidable
                            Accident, from signing his Excellency’s Diploma, before the Faculty had the Honour of presenting it, & that Dr
                            Ewing will be much obliged to the General for permitting this young gentleman to carry it to Dr Khun) that he may sign
                            it, and it shall be returned in a few Minutes.

                    